Citation Nr: 1100777	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-37 082			)	DATE
						)
						)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an additional temporary total evaluation 
beyond August 31, 2005 following surgery for a service-connected 
low back disability requiring convalescence.

2.  Entitlement to special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by which the RO, in 
pertinent part, granted a temporary total evaluation effective 
May 11, 2005 to August 31, 2005 based on surgical treatment 
necessitating convalescence and denied entitlement to special 
monthly compensation based on the use of a creative organ.  
Regarding the former, the Veteran is arguing that a longer period 
of convalescence should have been assigned.


FINDINGS OF FACT

1.  The Veteran's low back surgery on May 11, 2005 did not 
require convalescence beyond August 31, 2005.

2.  Loss of use of a creative organ is not shown; the Veteran is 
capable of sexual relations some of the time.


CONCLUSIONS OF LAW

1.  The criteria for extension beyond August 31, 2005 of a 
temporary total rating for convalescence have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.30 (2010).

2.  The criteria for special monthly compensation based on the 
loss of use of a creative organ have not been met.  38 U.S.C.A. 
§§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in September 2005 that fully addressed all three 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence.  The claim for 
special monthly compensation based on the loss of use of a 
creative organ arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service connection for 
erectile dysfunction.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  As such, again, the VCAA duty 
to notify was satisfied by way of the letter sent to the Veteran 
in September 2005.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 .F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in March 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
clinical records, and private medical records.  The Veteran was 
afforded VA medical examinations in furtherance of his claims.  
Significantly, neither the Veteran nor his or her representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

Temporary Total Evaluations

In the case of disability which is temporary in nature, such as 
that period of convalescence following surgery, governing 
regulation provides for temporary total disability ratings during 
convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in: (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence. (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or 
three months beyond the initial three months for any of the three 
reasons set forth above.  Extensions of one or more months up to 
six months beyond the initial six months period may be made for 
reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

On May 11, 2005, the Veteran underwent low back surgery.  The pre 
and post-operative diagnoses were L3-4 spondylosis.  The Veteran 
was assigned a temporary total evaluation for his service-
connected low back disability effective May 11, 2005 to August 
31, 2005.  He argues that the temporary total evaluation should 
have been extended beyond August 31, 2005.  

In June 2005, approximately one month following his surgery, the 
Veteran complained that the surgery was a mistake.  He was 
wearing a back brace, but the examiner noted that he had no 
difficulty walking.  Examination of the spine could not be 
completed due to lack of cooperation.  

In a July 2005 addendum to the June 2005 report cited above, the 
examiner indicated that the Veteran was using a back brace and 
that he could not remove the brace due to pain despite the fact 
that he was receiving prescription-strength analgesics.  As such, 
range of motion measurements could not be taken.  

In an August 2005 letter, the Veteran's surgeon, Dr. S., 
indicated that it was possible that no surgery would address the 
Veteran's longstanding complaints of low back pain.  Dr. S. 
stated that the Veteran was still voicing complaints of low back 
discomfort.  Thus, he could not opine definitively regarding the 
length of the convalescent period.  Dr. S. stated, however, that 
the Veteran was able to perform all functions that he could 
undertake before surgery.  Thus, if he was unable to work before 
then, he was not capable of employment at this post-surgical 
juncture.

In November 2005, Dr. S. indicated that the Veteran's low back 
surgery was not successful.  Under normal circumstances, however, 
patients undergoing a surgery similar to the Veteran's would be 
able to return to their previous occupation within three to six 
months.  

A December 2005 letter from Dr. S. to the Veteran indicated that 
the Veteran could walk, albeit with subjective complaints of 
pain, and use a treadmill.  Dr. S. explained that the Veteran's 
surgery was minimally invasive and that it was muscle dissection 
that dictated the recovery period.  For minimally invasive 
procedures such as the Veteran's, three to six months was the 
usual recovery period as opposed to a year.  He expressed 
sympathy that this was not the case with the Veteran.

In his June 2006 notice of disagreement, the Veteran indicated 
that he was still wearing a back brace.  

In August 2006, Dr. S. asserted that nothing about the Veteran's 
surgeries precluded him from returning to his previous level of 
work after the usual six-month recovery period with the exception 
of the amount of pain he was experiencing.  Dr. S. noted that the 
Veteran's complaints of increased post-surgical low back pain 
were purely subjective.  According to Dr. S., most patients 
undergoing the type of surgery that the Veteran experienced were 
able to return to their previous level of work six months 
following surgery.  Regarding a back brace, the Veteran received 
one immediately after surgery.  Usually, according to Dr. S, a 
brace was necessary for six weeks.  In the minority of patients, 
it was required for up to three months.  The vast majority of 
patients, however, used a brace for six to twelve weeks.  

The Veteran presented an article intended for a lay audience 
regarding spinal fusion surgery and the necessity for six to 
twelve months of convalescence.  

The Board sympathizes with the Veteran's subjective complaints of 
post-surgical pain.  His level of post-surgical disability does 
not warrant extending his convalescent period for the purposes of 
a temporary total disability rating beyond August 31, 2005.  At 
no time after the initial convalescent period was the Veteran 
confined to bed or, indeed, his home.  He was not immobilized in 
any way and did not necessitate a wheel chair.  There is no 
indication that surgical wounds were slow to heal.  A body cast 
was not applied.  The Veteran's arguments regarding the need for 
a back brace, whether or not credible, do not serve to bolster 
his argument.  A back brace is not tantamount to a body cast or 
any sort of cast because it can be removed, it is not heavy, and 
it does not restrict activity in the manner in which a cast 
limits one's functioning.  

The Board emphasizes that six months and one year after surgery 
Dr. S. opined that the Veteran's complaints of increased low back 
pain were subjective and that, generally speaking, a hard brace 
was not required after the passage of six to twelve weeks.  

In short, the objective evidence does not suggest that the 
Veteran's convalescence was unusually severe.  Moreover, the 
standards outlined in 38 C.F.R. § 4.30 for an extended total 
disability rating are not met.  As such, the Veteran's 
application for extension is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Special Monthly Compensation

Special monthly compensation is a statutory award in addition to 
awards based on the schedular evaluations provided by the 
diagnostic codes in the VA Rating Schedule.  Claims for special 
monthly compensation, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. 
§ 1114(k)-(s) (West 2002), and 38 C.F.R. §§ 3.350, 3.352 (2010).

Special monthly compensation is payable at a specified rate if 
the Veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  
Loss of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or ovaries 
or other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) The 
diameters of the affected testicle are reduced to one-third of 
the corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one-half or 
less of the corresponding normal testicle and there is alteration 
of consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or (c) 
If neither of the conditions (a) or (b) is met, when a biopsy, 
recommended by a board including a genitourologist and accepted 
by the veteran, establishes the absence of spermatozoa.  When 
loss or loss of use of a creative organ resulted from wounds or 
other trauma sustained in service, or resulted from operations in 
service for the relief of other conditions, the creative organ 
becoming incidentally involved, the benefit may be granted.  38 
C.F.R. § 3.350(a)(1)(i-ii).

After careful review of the record, the Board finds that special 
monthly compensation is not warranted based on loss of use of a 
creative organ.  In this regard, it is noted that the Veteran is 
service connected for degenerative disc disease of the lumbar 
spine.  On VA examination in February 2006, the Veteran's libido 
was characterized as satisfactory.  There were no psychological 
factors affecting his sexual performance except for pain in the 
back.  Indeed, according to the examination report, back pain had 
a significant impact upon the Veteran's sexual performance.  The 
penis was normal in appearance, and the testicles were normal in 
size and consistency.  There were no significant epididymal 
findings, and the spermatic cord was normal.  The sexual 
apparatus was functional only 20-25 percent of the time.  As 
such, significant erectile dysfunction was assessed.  Apparently, 
most of the time, the Veteran failed to achieve an erection 
sufficient for vaginal penetration.  As well, with erections, 
there was frequent penile pain in addition to disturbed 
sensation.  The examiner opined that the Veteran's erectile 
dysfunction was at least as likely as not caused by the service-
connected low back disability.  In September 2006, a VA urologist 
indicated that the Veteran did not have trouble obtaining as 
erection.  Rather, maintaining the erection was problematic, and 
instruction on a vacuum device was provided.  On VA examination 
in August 2007, the Veteran reported erectile dysfunction that 
was not treatable with medication.  

The Veteran is in receipt of service connection for erectile 
dysfunction, which was granted as secondary to his service-
connected low back disability.  Although the Veteran's sexual 
difficulties are well documented, there is no indication that the 
Veteran is unable to have an erection, perform vaginal 
penetration, or ejaculate at least some of the time.  As stated 
above, he is able to achieve the foregoing at least 20 to 25 
percent of the time.  Accordingly, he has not lost the use of the 
creative organ.  Thus, the Board finds that the competent 
evidence establishes that special monthly compensation for loss 
of use of a creative organ is not warranted. 

The Board notes that in November 2005, the Veteran stated that he 
could not sustain erections long enough to perform sexually.  The 
Board does not credit this statement, as it contradicts what he 
told the VA examiner just a few months earlier.  The Board finds 
that assertions made while seeking medical treatment more 
credible than those made in argument to VA compensation 
adjudicators.  Presumably, patients are motivated to provide 
honest information to physicians so as to receive appropriate 
medical care.  The same compelling motivation is absent in 
arguments made to VA compensation adjudicators.  The Board 
reminds the Veteran that VA decision makers have discretion to 
accept or reject pieces of evidence provided that sufficient 
reasons and bases are set forth explaining such actions.  Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
veteran).

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.






(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a temporary total evaluation beyond August 31, 
2005 following surgery for a service-connected low back 
disability requiring convalescence is denied.

Entitlement to special monthly compensation due to loss of use of 
a creative organ is denied.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


